Citation Nr: 1623962	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  09-35 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for an anxiety disorder not otherwise specified prior to September 13, 2012, and in excess of 70 percent thereafter. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from March 1964 to March 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In November 2010, the Board remanded the claims in order to afford the Veteran an opportunity to present testimony at a Travel Board hearing before a Board member.  The Veteran testified before the undersigned Veterans Law Judge at the RO in June 2012.  A transcript of the hearing has been associated with the record.  In January 2013, the Board remanded the claims for further development.

Although a January 2014 rating decision reflects that the Veteran is receiving a 100 percent schedular rating based on all of his service-connected disabilities effective April 9, 2013, receipt of a 100 percent disability rating for a service-connected disability or disabilities does not necessarily moot the issue of entitlement to a TDIU.  Bradley v. Peake, 22 Vet. App. 280 (2008).  Under the circumstances, the Veteran's claim for a TDIU remains pending.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

An October 2012 statement from Dr. Graham suggests that the Veteran is still being treated by him for the service-connected residuals of prostate cancer.  The AOJ should obtain any additional records from Dr. Graham since November 2008 as well as any additional records from Dr. Shooks since April 2013.  

The RO should obtain any additional records from the Norwich Vet Center since January 2013 and from the VA Connecticut Healthcare System since May 2013.  The Veteran was hospitalized starting on June 15, 2009, at the Northampton VA Medical Center.  The AOJ should obtain all treatment records from that hospitalization as well as all treatment records from the hospitalization at that facility from May 27, 2008, to June 16, 2008.

The representative argued in a September 2015 appellant's post-remand brief that another examination regarding the TDIU claim is warranted because the last examination was in 2008.  The Veteran, however, was last examined for most of his service-connected disabilities, to include his psychiatric disability, in 2012.  In any event, given the passage of time, additional examinations are warranted.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his psychiatric disorder, peripheral neuropathy, residuals of prostate cancer, diabetes mellitus, tinnitus, erectile dysfunction, hearing loss, and hypertension as well as any other disabilities pertaining to his claim for TDIU, and obtain all identified records.  Obtain any additional records from Dr. Graham since November 2008 as well as any additional records from Dr. Shooks since April 2013.  Regardless of his response, obtain any additional records from the Norwich Vet Center since January 2013 and from the VA Connecticut Healthcare System since May 2013, and all hospitalization records from the Northampton VA Medical Center for the hospitalization from May 27, 2008, to June 16, 2008, and the hospitalization starting on June 15, 2009.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and extent of his service-connected anxiety disorder not otherwise specified.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of his pertinent medical history, current complaints, and the nature and extent of any disability due to anxiety disorder not otherwise specified.  A complete rationale for any opinion offered must be provided.

3.  Schedule the Veteran for a VA examination or examinations to determine if he is unemployable due to service-connected disabilities other than anxiety disorder not otherwise specified.  The claims folder is to be made available to the examiner or examiners to review.  The examiner or examiners are to provide a detailed review of his pertinent medical history, current complaints, and the nature and extent of any disability due to bilateral peripheral neuropathy of the upper extremities, bilateral peripheral neuropathy of the lower extremities, residuals of prostate cancer to include residual surgical scar, diabetes mellitus, tinnitus, erectile dysfunction, hearing loss, and hypertension as well as any additional disability for which the RO grants service connection.  

The examiner or examiners must comment on the functional impairment as it relates to physical and sedentary employment caused solely by the service-connected bilateral peripheral neuropathy of the upper extremities, bilateral peripheral neuropathy of the lower extremities, residuals of prostate cancer to include residual surgical scar, diabetes mellitus, tinnitus, erectile dysfunction, hearing loss, and hypertension as well as any additional disability for which the RO grants service connection.  A complete rationale for any comment offered must be provided.

4.  After completing the above actions, the AOJ should readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be issued a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran t has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




